 326DECISIONS OFNATIONALLABOR RELATIONS BOARDHennepin Broadcasting Associates,Inc.andAmericanFederation of Television and Radio Artists, TwinCity Local, AFL-CIO. Case 18-CA-3908December 6, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYOn February 11, 1974,- Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'Respondent operates two radio stations at separatelocations in theMinneapolis area. In early June1973'Respondent employed 10 announcer-engineersat its two stations. Following discussions among theseemployees about the feasibility of having a union repre-sent them, two employees, Carey and Ellsworth, ar-ranged a meeting with the Union at Carey's house onJune 10. The meeting was attended by 7 of the 10employees. By June 14 all seven of these employees hadsigned authorization cards.' On June 15, the Union ina letter to Respondent stated that the Union repre-sented a majority of Respondent's employees and de-manded recognition. The Union also filed a petition foran election with the Board on June 18. The allegationspresented in this case essentially arise from Respon-dent's conduct during the period of June 18-22.We agree with the findings by the AdministrativeLaw Judge that Respondent violated Section 8(a)(1) by(1) interrogating employees on June 18 about theirknowledge or interest in the Union without adequatesafeguards or assurances against reprisals; and (2) pro-mising wage increases to employees Bortnem and Hub-bard on June 20 and 21, respectively, intending therebyto frustrate and interfere with the employees' rights asIThe request by the Respondent for oral argument is hereby denied asthe record,includingthe briefs, adequately presents the issues and positionsof theparties2All dates hereafter are 19733These seven employees included Gustafson, McKeever, Hubbard, Bort-nem, Ellsworth,Peterson, and Carey Employee Walby signed a card onJune 25 and Campbell signed a card on June 6 Only one employee in theunit found to be appropriate by the Administrative Law Judge, which find-ing we adopt, did not sign a cardguaranteed by Section 7 of the Act. We also agree withthe Administrative Law Judge's conclusion that em-ployee Carey was discharged on June 21 solely becauseRespondent believed him to be the one responsible forpromoting the Union's organizational campaign andthat the reasons offered by Respondent as justificationfor Carey's discharge were purely pretextual. In viewof this conclusion, we find it unnecessary to consider oradopt the Administrative Law Judge's further conclu-sion that, even under an application of a mixed motivetheory, Carey's discharge would still be unlawful.The Administrative Law Judge found and we agreethat, because of Carey's discharge, Respondent's em-ployees commenced an unfair labor practice strike andpicketed at the two radio stations on June 22. Shortlythereafter,Respondent's vice president,Rock, ap-peared first at one and then the other radio station andordered the picketing employees to return to work orface immediate discharge. The employees refused toreturn to work and Respondent discharged them. Weadopt the Administrative Law Judge's finding that thepicketing employees were engaged in a legal work stop-page and that their discharge violated Section 8(a)(1)of the Act. For the reasons describedinfra.we find thatthe discharge of the striking employees also violatedSection 8(a)(3) of the Act.The record shows that the strike and picketing com-menced just 4 days after. Respondent received the Un-ion's letter demanding recognition and the filing of theelectionpetition.As describedsupra,Respondentfound time during the intervening 4-day period to un-lawfully interrogate employees concerning the Union,make unlawful promises of wage increases to two em-ployees, and unlawfully discharge a known and activeunion adherent. This conduct reveals a vigorous effortby the Respondent to influence and coerce its em-ployees to abandon their efforts to have the Unionrepresent them. In these circumstances, it is clear thatRespondent's action in discharging the striking em-ployees also had the effect of discouraging membershipin the Union and, thus, the discharges must be deemedto be violative of both Section 8(a)(3) and Section8(a)(1) of the Act.The General Counsel has filed exceptions to the Ad-ministrative Law Judge's failure to make certain addi-tional findings and conclusions of law related to thedischarge and reinstatement of the striking employee.We find merit in these exceptions inasmuch as they aredirected at what appear to be inadvertent omissions bythe Administrative Law Judge in view of other findingsregarding these same employees and his recommendedorderwhich provides for reinstatement of them.Specifically, we find, therefore, that Richard Campbelljoined the strike on June 23 or 24 and thereby becamean unfair labor practice striker, and that by refusing to215 NLRB No. 32 HENNEPIN BROADCASTING ASSOCIATESreinstate:unfair-labor practice 'strikers, Bortnem, Ells-worth,tGustafson, .Peterson,McKeever, -Hubbard,Walby, and Campbell on June 26 and on August 16,Respondent violated Section 8(a)(3) and(1) of the Act.Finally,we, do not,adopt the, administrative LawJudge's finding.thatRespondent violated Section8(a)(5) of theAct, for thereasons statedinSteel-Fab.Inc.,212 NLRB No. 25 (1974)4iii'view of the seriousunfair labor practices committedby theRespondent,we do,however, enter a bargaining order as a remedy.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that Respondent, Hennepin Broadcast-ing Associates, Inc., Minneapolis, Minnesota, its offic-ers, agents, successors, -and assigns, shall take the ac-tion set forth in the recommended Order, as modifiedbelow:1.Eliminate paragraph 1(d).2. Substitute the following as paragraph 2(a):"Upon request, recognize and bargain with Ameri-can Federation of Television and Radio Artists, TwinCity Local, AFL-CIO, as the exclusive bargaining re-presentative of all full-time and regular part-time em-ployees employed by the Respondent at its AM andFM radio stations located in the Greater Saint Paul-Minneapolis areas, who regularly are heard on the air,excluding office clerical employees, guards, and super-visors as defined in the Act, with respect to rates of pay,hours of employment, or other terms and conditions ofemployment and, if an understanding is reached, em-body such understanding in a signed agreement."3. Substitute the attached notice for that of the Ad-ministrative Law Judge.For thereasons setforth in his concurring and dissenting opinion inSteel-Fab,Member Jenkins would find a violation of Sec 8(a)(5) as well asentering a bargaining orderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which parties had the opportunity togive evidence, it has been decided that we, HennepinBroadcastingAssociates, Inc., have violated the Na-tional LaborRelationsAct and we have been orderedto post this notice.The National Labor Relations Act gives you, as em-ployees, certain rights, including the right to support327and join a labor union and to bargain through yourrepresentative without fear of discharge or other inter-ference, restraint, coercion, or discrimination.Accordingly we give you these assurances:WE WILL, upon request, recognize and bargainwith American Federation of television and RadioArtists, Twin City Local, AFL-CIO, as the exclu-sive bargaining representative of all full-time andregular part-time employees employed by the Re-spondent at its AM and FM radio stations locatedin the Greater Saint Paul-Minneapolis areas, whoregularly are heard on the air, excluding officeclerical employees, guards, and supervisors as de-fined in the Act, with respect to rates of pay, hoursof employment, or other terms and conditions ofemployment and, if an understanding is reached,embody such understandingin a signed agree-ment.WE WILL offer to Rich Carey immediate and fullreinstatement to his former position or, if suchposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityand other rights and privileges previously enjoyed,and make him whole for any loss of pay sufferedby reason of his termination in the manner setforth in the section entitled "The Remedy."WE WILL offer immediate and full reinstatementwithout prejudice to their seniority or other rightsand privileges, dismissing, if necessary, any em-ployee hired subsequent to the day the strike be-gan, the following named employees: John Bort-nem, Robert Gustafson, James Hubbard, GregoryEllsworth, Gregory Peterson, Patrick McKeever,Raymond Walby, and Richard Campbell andmake each of them whole for any loss he may havesuffered as a result of our failure to reinstate eachof them on or before July 4, 1973, in the mannerset forth in the section entitled "The Remedy."WE WILL NOT discourage membership in Ameri-can Federation of Television and Radio Artists,Twin City Local, AFL-CIO, or any other unionby discharging or otherwise discriminatingagainstany of our employees because of their union orconcerted activity.WE WILL NOTinterrogate employees concerningtheir union activity or those of other employees.WE WILL NOT promise employeeswage increaseson an individual basis tending to interfere with theemployees in their rights to bargain collectively orotherwiseengage inconcerted activity.WE WILL NOT in any manner interfere with, re-strain, or coerce our employees in the exercise oftheir rights to self-organization, to form labor or-_Sanizations, to join or assist the above-namedunionor any other labor organization, to bargain 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively through representatives of their ownchoosing, and to engage in other concerted activi-ties for the purpose of collective bargaining orothermutualaid or protection, or to refrain fromany or all such activities.HENNEPIN BROADCASTINGASSOCIATES, INCDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas tried at Saint Paul, Minneasota, on November 7, 8, 9, and12, 1973.' The complaint and notice of hearing was issuedon September 6, based on a charge filed on June 22 and anamendedcharge filed on August 31.The complaint alleges, in substance, that Hennepin Broad-casting Associates, Inc. (herein Respondent), engaged in, andis continuing to engage in, unfair labor practices in violationof Section 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended (herein Act), in that said Respondentunlawfully interrogated employees concerning their unionmembership, activities, and desires and granted wage in-creases to two employees in order to discourage union mem-bership and activities all in violation of Section 8(a)(1); dis-criminatorily discharged an employee because of his unionmembership and activity and thereafter discharged severalother employees who were engaged in a lawful concertedwork stoppage in violation of Section 8(a)(1) and (3); andthrough its continued refusal to recognize, meet, and negoti-ate with the authorized collective-bargaining representativeof the employees in an appropriate bargaining unit, Respond-ent has and is continuing to violate Section 8(a)(5) of the Act.Respondent's answer denies the commission of the unfairlabor practices as alleged in the complaint.Helpful briefs have been filed by the General Counsel andthe Respondent and have been carefully considered.Upon the entire record and my observation of the de-meanor of the witnesses, I hereby make the following:FINDINGS OF FACTIJURISDICTIONRespondent is, and at all times material herein has been,a corporation duly organized and existing by virtue of thelaws of the State of Minnesota. Respondent maintains itsprincipal office and operates an AM radio station (KTCP-AM) at 3701 Winnetka Avenue, New Hope, Minnesota. Re-spondent also maintains and operates an FM radio station(KTCR-FM) at 3800 Minnehaha Avenue, Minneapolis, Min-nesota. Respondent's answer acknowledges that KTCR-AMduring the fiscal year ending June 30, 1973, had gross revenuein excess of $500,000 with gross profits before taxes andbonuses of over $100,000. Respondent's answer states thatKTCR-FM had gross revenues of less than $50,000 andlosses of approximately $40,000. Respondent receives reve-nues generally from the sale of time for commercial advertis-ing and its general manager acknowledged during the course'All dates hereinafter will be 1973 unless otherwise indicatedof the trial that it had accounts in Chicago, Detroit, and NewYork. Additionally, General Counsel Exhibit 17 is a "cover-age map" prepared by Robert A. Jones, a counsulting engi-neer located in La Grange, Illinois, indicating the area cover-age of Respondent to include not only the greaterMinneapolis and St. Paul area, but also rural areas in countieslocated both in Wisconsin and Minnesota. These coveragemaps are utilized by Respondent's salesmen.To insure the elimination of obstacles to the free flow ofcommerce, Congress granted the Board authority over alllabor disputes, as defined in the Act, occurring in commerceor affecting commerce. By this grant of authority Congressintended to delegate to the Board the full limit of the com-merce power of Congress as that power may be marked outby the courts. As marked out by the courts of authority of theBoard extends to activities which in isolation might bedeemed to be merely local but in the interlacings of businessacross state lines abversely affect such commerce.'Withinthese mandates the Board has asserted jurisdiction over allenterprises engaged in the operation of radio or televisionbroadcasting stations which do a gross volume of business ofat least $100,000 per year.' The Board's standards adopt theconcept that it is the totality of an employer's operationswhich determine whether or not jurisdiction should be as-serted.Thus the dollar volume from all of the employer'splants or locations constituting a single enterprise is totaledto determine whether the relevant jurisdiction standard ismet.' On the basis of these facts, and consistent with Boardand court decisions, I find that the Respondent is an em-ployer engaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of the Act.i[THE LABORORGANIZATION INVOLVEDThe Board has, on previous occasions, found the AmericanFederation of Television and Radio Artists, AFL-CIO, to bea labor organization within the meaning, of the Act.' HalNewell, the executive secretary of the Twin City Local, testi-fied that the Union exists for the purpose of representingemployees in collective bargaining and in the administrationof the negotiated contracts such as the processing of griev-ances and, further, that employees participate in the activitiesof the Union. On the basis of these undisputed facts, I findthe American Federation of Television and Radio Artists,Twin City Local, AFL-CIO (the Charging Party of AF-TRA), to be a labor organization within the meaning of Sec-tion 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesIn addition to the question of jurisdiction raised by thepleadings and evidence in this case, which has already beendisposed of, the Respondent seriously questions the treatment2 SeePolish National Alliance of the United States of North America vN.L.R B,322 U S 643 (1944)3SeeRaritanValley Broadcasting Company, Inc,122 NLRB 90 (1958),andSiemons Mailing Service,122 NLRB 81 (1958)4SeeT H Rogers Lumber Company,117 NLRB 1732 (1957) AlsoSiemons Mailing Service, supra.5See for exampleRaritan Valley Broadcasting Co., supra HENNEPIN BROADCASTING ASSOCIATESof the two radio stations as one business enterprise whichraises an issue as to the appropriate bargaining unit. Otherissues to be resolved might be framed in the form of questionsas follows: (1) What was the reason for Carey's discharge? (2)Was it a violation of the Act to question the employees abouttheir knowledge of union activity? (3) Were the strikes unlaw-fully discharged? (4) When did the strikers offer to return towork? And (5) are they entitled to reinstatement under all thecircumstances?B Chronology of Relevant EventsThe parties hereto are not in serious disagreements as tothe sequence of events and many of the basic facts surround-ing this labor dispute.' It is those "shaded" areas of differ-ence and the impact or consequences which flow therefromthat must be resolved.KTCR-AM is operated from sunrise to sunset. KTCR-FMis operated 24 hours each day except for 6 hours from mid-night Saturday (or 12:01 a.m. Sunday) until 6 a.m. on Sun-day. Mr. Tedesco is the president and owner of both stations.Robert J. Rock is a vice president and the general managerof both stations, responsible for the day-to-day operation.Gerald D. Cunning is program director for both stations andthe immediate supervisor of the announcer-engineers hereininvolved.Cunning was responsible for scheduling the airshifts of the employees at both the AM and FM stations, doessome newscasting, has authority to hire and fire, and gener-ally serves as an assistant to Robert Rock in the daily opera-tion of the stations.At the relevant time surrounding this dispute, there werefour announcer-engineers at the AM station-these wereRichard Carey, Gregory Peterson, Michael Fitzpatrick, anda regular part-time announcer-engineer, James Hubbard,who worked on the weekends. Mr Cunning was responsiblefor a morning news sportscast. At the FM station the regularfull-time announcer-engineers were John Bortnem, PatrickMcKeever, Robert Gustafson, and Gregory Ellsworth. Ray-mond Walby and Rick Campbell were regularly employed ona part-time basis.In the latter part of May, Gregory Ellsworth became quiteunhappy and upset about his wages because he received a cutin pay when his shift was changed. This prompted Ellsworthto discuss the feasibility of a union with some of his fellowemployee announcer-engineers, including Richard Carey.Carey and Ellsworth then contacted Hal Newell, executivesecretary of the Union, and made an appointment to meetwith him to discuss "what is involved in putting in the union,what a union could do for me, what a sample contract waslike, so we could determine if we were interested at all'indoing anything further at this point." The meeting with Ne-well occurred on June 5. Carey and Ellsworth, after havingtheir questions answered satisfactorily, were told by Newellto contact the other announcer-engineers to see if a majorityof the employees were interested in joining the Union. There-6The Act defines labor disputes at Sec 2(9) as follows "The term labordispute includes an controversy concerning terms, tenure or conditions ofemployment, or concerning the association or representation of persons innegotiating, fixing, maintaining, changing, or seeking to arrange terms orconditions of employment, regardless of whether the disputants stand in theproximaterelation of employer and employee "329after,Carey and Ellsworth contacted the other announcer-engineers and, after, ascertaining that there was interestamong the group, a meeting was held at Richard Carey'shouse on or about June 10. This meeting was attended byPeterson,Gustafson,McKeever, Hubbard, Bortnem, Ells-worth, and, of course, Carey. This group of seven includedall of the announcer-engineers except full-time regular em-ployee Michael Fitzpatrick and part-time regular employeesRaymond Walby and Rick Campbell. According to RichardCarey, whose testimony I find fully credible, the group unani-mously decided to arrange a date with Newell for the purposeof joining AFTRA.,All of the employees who had attended the meeting atCarey's home on or about June 10, except Gustafson, metwith Newell on June 14 and signed forms captioned, "Desig-nation and Application for Membership in the AmericanFederation of Television and Radio Artists."'Gustafsonmet with Newell on the afternoon of June 13 because he wasscheduled to be working at the time the others planned tomeet with Newell on June 14. His application is, therefore,dated June 13. It might be mentioned, parenthetically at thispoint, that the applications of the two part-time regular em-ployees Rick Campbell and Raymond Walby were signed anddated July 6 and June 25, respectively, and appear in therecord as General Counsel Exhibits 13 and 15.On Friday, June 15, Mr. Newell wrote to the Respondent,attentionMr. Robert J. Rock, stating that AFTRA repre-sented a majority of the employees and demanded recognition(G. C. Exh. 2).On Monday, June 18, AFTRA filed an RC petition(18-RC-9614) with the Minneapolis Regional Office of theNLRB seeking to have an election conducted among theannouncer-engineers of KTCR-AM and FM in accordancewith the applicable provisions of the Act (G. C. Exh. 10).Mr. Rock testified he received the Union's June 15 letter,demanding recognition, on June 18 at or about 10 a.m. Hefurther testified that he immediately called his attorney andread the letter to him and was told by his attorney thatinclusion of the clerical help in the bargaining unit was anerror. (See G. C. Exh. 2 which uses the word "including"instead of "excluding" in the paragraph describing the bar-gaining unit. Such an inadvertent error would normally beimmediately recognized by an attorney familar with the fieldof labor law ) Mr. Rock also testified that his attorney advisedhim, "not to, in any way, discuss it with the personnel at theradio station, which I didn't do. And, also, to not have any-body else talk to them or give any raises or fire anybody." Theattorney advised Mr. Rock that he would handle the reply tothe Union's letter.Program Director Cunning testified that Mr. Rock talkedto him by telephone on Friday, June 15, saying that Carey's7 See G C Exh 3 through 9 for copies of the applications Par (2) of theseexhibits reads as follows "1 hereby designate the American Federation ofTelevision and Radio Artists as my exclusive agent for collective bargainingpurposes in any and all matters dealing with the radio industry, television,television recorded commercials, records, slide films, electrical transcrip-tions, any other means for mechanical reproduction, and any othermattersof industries within the jurisdiction of the said Federation I hereby furtherauthorize the said Federation to delegate its right to be my collective bar-gaining agentto the said Local or to any other subdivision, agent or affiliateof said Federation " 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD"got to go. I want him to go now." Cunning replied by saying,"Can we talk about it Mondayviorning?"On Monday, June 18, before the letter from Newell wasreceived by Respondent, Rock and Cunning discussed Ca-rey's status. According to Respondent's own witnesses, Rockwanted Carey to go, but was convinced by Cunning thatunder all the circumstances Carey should stay. The decisionto retain him was left up to Cunning. After relating the June18 discussion with Rock, Cunning gave these responses:Q. So, at this time, would you say then, that youdecided not to fire Mr. Carey?A. I had decided. I don't think Mr. Rock was of thatopinion, but I decided to retain him.Q.What time did this conversation take place?A. Between 8:30 and 9, right upon Mr. Rock's arrivalat the station.According to Cunning when the letter from the Unionarrived,Rock discussed it with him and then it was decidedto call the attorney.According to Cunning,he asked theattorney if, "there was any procedure we could follow thatwould prove or disprove the truth of this letter."Counseladvised him not to "go around and browbeat them or any-thing,but he said, 'I think you have the right to ask them ifthey are representedby AFTRA "'Mr. Cunning testified that thereafter he asked several ofthe employees if they belonged toAFTRAor knew anythingabout AFTRA.Cunning further testified,"Then I believe Italked to Mike Knight'and asked him what he knew aboutit.He said, 'Oh, there was some talk about it awhile back.'I said, 'What do you mean?' He said, 'Rich Carey came to meand wanted me to join the union.' I said, 'What did you do?'He said, 'I told him I wasn't interested."' Cunning acknowl-edged that on the afternoon of June 18 he discussed theresults of his questioning of the employees with Mr. Rock.The testimony of witnesses McKeever and Peterson indi-cates that Cunning not only interrogated them concerningtheir interest or membershipin AFTRA,but Cunning wasquite specific in seeking information concerning the extent ofRich Carey's activities on behalf of the Union.On Wednesday,June 20,at a staff meeting-without anymention of the Union being in the picture-the Respondentsought to resolve the gripes and complaints of the employees.While in some instances such conduct has been construed tobe interference and coercive of the employees(after the Com-pany has received notification of a claim of majority represen-tation by a labor organization),in this instance it was notalleged in the complaint as a violation and in view of all theevidence shall not be so considered herein.However, thismeeting is of significance because it was immediately follow-ing this meeting that Mike Fitzpatrick ac'vised John Bortnemthat he had talked to Mr Rock and Mr.Rock had approveda $50-a-month raise for Bortnem.9James Hubbard,who was first employed by Respondent in1968 and who has had various jobs at both the AM and theFM station since that date, but at the time of the strike was8Mike Knight was the "air" name used by Mike Fitzpatrick, the announc-er-engineer who also served as music director9There was no proof to indicate the raise was actually paid, only pro-mised The employees, including Bortnem, went on strike 2 days later.a week-end, part-time announcer,1° testified that he hadwritten a memorandum to Cunning in May requesting a raisefrom $3 an hour to $3.50 an hour. On June 21 Cunningadvised Hubbard by way of a telephone call to Hubbard'soffice that he had approved the raise and he would check intoit to see that it was paid."On June 21 Rich Carey received a phone call at his homefrom Cunning advising him, "Before you hear from some-body else, Rich, I wanted to tell you that your services havebeen terminated here at the radio station." Carey inquired asto the reason and was told, "There is a letter here at thestation from the manager explaining the circumstance "Carey went to the radio station, found the letter in his mailbox, and, after clearing out his desk, he departed withoutanything further being said to him other than a "Good Morn-ing" from Mr. Cunning. The termination letter was signed byRobert J. Rock, general manager, and read as follows:June21, 1973Mr. Richard CareyThis letter is to inform you that, effective immediately,your services will no longer be required by KTCRAM/FM Radio. The reason for this termination is be-cause your activities on the air at KTCR are not in goodbroadcast taste. Some examples are:1.)The broadcasting of competitive dealer or productspotannouncementsin thesame commercialcluster;2.)The disregard for the logged length of commer-cials, specifically as they apply to Nashville North;3.) The apparent willful disregard for the music poli-cies of KTCR which resulted in a large number of lis-tener complaints; and4.)Your disregard for carrying through instructionsrelative to furnishing commercials for KTCR-FM.As compensation for lack of notice concerning this sepa-ration, you will receive one (1) week's pay. You will alsoreceive one (1) week's pay for accrued vacation time.Since Mrs. Thomas, our bookkeeper is on vacation thisweek, your check for this money due you will be mailedto your home on Monday,June25. If you have anyfurther questions regarding this action, you may come inand see me.Robert J. RockGeneral ManagerOn the evening of June 21, several of the announcer-engi-neers met with the Union's attorney at the home of Carey.There they unanimously decided that their best course ofaction would be to strike the Respondent at 5 p.m. the follow-ing day10Hubbard resigned as a full-time employee of Respondent on December31, 1971, and is employed full time at another vocation, but has remainedcontinuously employed by Respondent as a regular part-time employee11Hubbard participated in the strike of June 22 and, as in Bortnem's case,there is no proof the promised increase was ever paid HENNEPIN BROADCASTING ASSOCIATESThe following day the decision to strike was communicatedtoNewell who advised that he would have to obtain thesanction of the National AFTRA According to Newell'stestimony, this was done immediately by way of a long dis-tance phone call to Sanford I. Wolfe, the national secretary.On June 22 John Bortnem was the announcer-engineer onduty at KTCR-FM on the afternoon shift. Sometime shortlybefore 5 p.m., McKeever and Gustafson arrived at the radiostation and informed Bortnem that the strike had been sanc-tioned by AFTRA. At 5 p.m. Bortnem read a "sign off'which indicated the station was going off the air; the trans-mitter was turned off; the building and equipment was gener-allymade secure and the three announcer-engineers wentoutside and began to picket.At approximately the same time, Peterson, who was work-ing at the AM station, was joined by Ellsworth and a similarprocedure was followed-the "sign-off" was read and thetransmitter was turned off. Carey, Peterson, and Ellsworthbegan picketing; some time shortly after 7 p.m. Hubbardjoined the picketers.According to Rock he had left the radio station and wasat a nearby gasoline service station when he received a phonecall from Robin Hanson, an office clerical, just before 5 p.m.and was told that the announcer-engineers were going onstrike at 5 p.m. He testified that he heard the "sign-off' byboth stations over his car radio and immediately returned tohis office at KTCR-AM.Mr. Rock's attorney arrived at the station within the hourand after a consultation the following occurred as evidencedby the testimony of Mr. Rock.Q. And would you outline in the record precisely whatI .told you and precisely what you did?A. I asked your advice. I said the stations have to besigned on the air. Your advice was to go out and contacteach employee and order them to put the station backon the air.Q. Did you in any way order them to make any an-nouncements or any personal statement?A. I just ordered them to put the station on the air,period. And I said, "If you don't, I am going to have toreplace you because the stations have to go on the air.We have to broadcast." In fact, I told one of the people,I think Mr. Peterson, "If you have some grievances, wecan talk about it on Monday, but let's keep the show onthe road." There were extremely hostile. In fact, therewas no conversation after that I went to each and everyemployee and asked them the same question.Q. Did any of them agree to turn the station back on?A. No, sir.Q. Did you then proceed over to the FMstation?A. Yes, sir.Q. And what did you do there?A. The same thing was asked those employees there.Q. Did any of them agree to turn the station back on?A. No, sir.In Mr. Rock's affidavit (Resp. Exh. 5), he indicates thatwhen the employees refused to return to work they were toldthey were discharged. The employees testified that when theyrefused to return to work Rock said, "Then you arefired."12I do not.believe Rock used the word "replaced"331and I credit the testimony of Hubbard who testified the em-ployees were told they were fired.C. Analysis1.The bargaining unitRespondent argues that the AM and FM stations betreated separately because "the economic realities requireseparate bargaining units for each station"While the evi-dence does indicate that there is a substantial difference in theincome of the two stations,income is not a relevant factor tobe weighed in ascertaining a unit appropriate for purposes ofcollective bargaining.The Board considers a number of fac-tors in resolving the appropriate unit issue,which include (1)extent and type of union organization of the employees, (2)bargaining history in the industry, (3) similarity of duties,skills, interests,and working conditions of the employees; (4)organizational structure of the company; and (5)the desiresof the employeesIn the instant case, the supervisionof bothstations is thesame.Mr. Tedesco is the president and owner of both sta-tions. Rock is the general managerof bothstations and all the"announcer-engineers"involved have the same immediatesupervisor-namely Mr. Cunning.Respondent's stationery(seeG.C. Exh.10) gives the appearance of a single unifiedoperation for both the AM and FM stations. Thesalesmen-who are not herein directly involved-solicit ad-vertisingfor bothstations. Both stations have the same chiefengineer who performs the maintenance work for both sta-tions.The personnel policies appear to be determined andadministeredby Mr. Rock for bothstationsA number of theemployees have worked at both stations.Thereis a similarityof theduties, skills,interests,and working conditions of theemployees. Based on the testimony and written applicationsfor membership,all the announcer-engineers employed by theRespondent on June 15, except one, desire to be representedin one bargaining unitby AFTRA.Respondent also argues that the announcer-engineers areprofessional becausetheydo engineeringwork,and aremanagerial because they often work alone and, as such, theyare management's only representative at the station at thetime. Both of these arguments are shallow and superficial.For the most part the employees involved are only high-school graduates with a cursory knowledge of how a radiotransmitter works.Thisknowledge is attained through at-tendance at an 8 or 10 week school that enabled them tomemorize a few answers and thereby obtain a required FCCoperator's license.Thistraining enables them to turn the"off-on"switches and to read and make log entries of certainmeter readings in compliance with FCC regulations. Suchtraining and activity hardly qualifies these "announcer-engi-neers" as professionals.At most,itmight be said they havesome technical skills and might more accurately be called"announcer-technicians.""12Walby and Campbell-part-time regular employees at the FMstation-were not parties to the initial walkout and picketing, but theyjoined AFTRA within the next few days (see G C Exh 13 and 15) and havecontinued to participate in the strike 332DECISIONSOF NATIONALLABOR RELATIONS BOARDManagerial employees are deemed to be employees who arein a position to formulate,determine,and effectuate manage-ment policies."Managerial employees, as such, are notspecifically excluded froma bargainingunit by the Act, buttruly nonsupervisory policymakers have been elevated or as-similated to the status of supervisory employees by Board andCourt interpretation and supervisors are specifically excludedby the Act. The mere fact that these "announcer-engineers"are on duty alone or have a key to the premises hardly ele-vates them to the status of managerial employees. There wasno evidence that the employees herein concerned formulateor determine management policies. They perform limited du-ties within the confines of rather narrowly drawn guidelinesprescribed by the Respondent. The "announcer-engineers"are neither professional nor managerial employees. Accord-ingly, I find that all full-time and regular part-time employeesemployed by the Respondent at its AM and FM radio sta-tions located in the greater Saint Paul-Minneapolis area, whoregularly are heard on the air, excluding office clerical em-ployees, guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.152.Agentsand supervisorsThe complaint alleges the following individuals to beagentsacting for and on behalf of the Respondent and to besupervisors within the meaning of Section 2(11) of the Act:Robert J. RockGerald D. CunningCharles E IngleMichael LeeFitzpatrickVernon C. WeegmanVice President andGeneralManagerProgram DirectorChief EngineerMusic DirectorAssistant Sales ManagerIngle, Fitzpatrick, and Weegman did not testify and thereis a paucity of evidence relating to their authority and activitythat might enable one to determine whether they are supervi-sors within the meaning of the Act.16While there was evi-dence to indicate that Fitzpatrick played a part in obtaininga promise of a raise for an employee, this evidence is insuffi-cient to make a definitive determination regarding his super-visory status. It appears that this act was more that of a GoodSamaritan, or the act of a "spokesman," rather than the actof an employee clothed with supervisory authority. Thestatus of employees Ingle, Fitzpatrick, and Weegman is beingleft unresolved because, as indicated, the paucity of evidencemakes it impossible, and, furthermore, I find it unnecessary13But seeKPOJ, Inc, et at,129 NLRB 727 (1960), wherethe Boardincluded the "announcer-technicians"in the same unit withthe "pure"announcers14Ford Motor Co,66 NLRB 1317 AlsoPalace Laundry Dry CleaningCorp, 75NLRB 320, see especially fn 4 at 323isSeeEl Mundo, Inc,127 NLRB 538 (1960)16 See Sec2(11) "The term 'supervisor'means anyindividual havingauthority,in the interestof the employer, to hire, transfer,suspend, lay off,recall, promote,discharge,assign, reward,or disciplineother employees, orresponsibly to direct them, or to adjust theirgrievances,or effectively torecommend such action, if in connection with the foregoing the exercise ofsuch authorityis not of amerely routineor clerical nature,but requires theuse of independent judgment."to definitively determine their status in order to resolve all theissues in this dispute.The testimony of Robert J. Rock and Gerald Cunning asto the authority they exercise in connection with Respon-dent's business leaves no doubt that they are agents andsupervisors of Respondent within themeaningof Section2(11) and (13) of the Act and I so find.3.Restraint, coercion, promises of benefitThe interrogation by Cunning of the employees about theirinterest in AFTRA, shortly after the letter from the Unionwas received, and the promises made to Bortnem and Hub-bard of wage increases within a few days following receipt ofthe Union's letter demanding recognition are not denied byRespondent. Respondent's counsel would seek to justify orexplain away the interrogation by contending the employeeswere not "brow-beaten" and they did not feel they were beingcoerced or threatened. This is not the law. "Questioning se-lected employees about their union sympathies without anylegitimate reason therefor and without any assurance againstreprisal, by its very nature tends to inhibit employees in theexercise of their right to organize."Engineered Steel Pro-ducts, Inc.,188 NLRB 298 (1971). For example, seeN.L.R.B.Y.IllinoisToolWorks,153 F.2d 811 at 814 (C.A. 7, 1946),where the court observed that "the test of interference, re-straint and coercion under § 8(1) of the Act does not turn onthe employer's motive or on whether the coercion succeededor failed. [Citations omitted.] The test is whether the em-ployer engaged in conduct which, it may reasonably be said,tends to interfere with the free exercise of employee rightsunder the Act." The reluctance of some of the announcers toacknowledge their membership in AFTRA or discuss theirinterest in the Union, as testified to by Cunning, is, of itself,indicative of the coercive nature of the interrogation. I findthe wholesale questioning of a majority of the employees ina rather small unit, as to their knowledge or interest in AF-TRA by Cunning on June 18, without adequate safeguards orassurances against reprisals, to have interfered with and re-strained employees in the exercise of their rights as guaran-teed by Section 7 of the Act and thus violative of Section8(a)(1)."The promise of wage increases to Bortnem and Hubbardafter having received the Union's letter demanding recogni-tion and after having received the Union's petition for anelection, can only be interpreted as an act intended to curryfavor with the employees on behalf of Respondent thus inter-fering with the employee' Section 7 rights. A promise or grantof a calculated benefit to stifle an organizational campaignmay be unlawful interference even though no strings are ex-plicitly attached. As the Eighth Circuit said inN.L.R.B. v.Crown Can Company,138 F.2d 263, "Interference is no lessinterference because it is accomplished through allurements17There was some testimony by Rock suggesting that the ascertaining ofAFCRA's majoritystatus by questioning the employees was permissableand had been authorized by the N L R B. field investigation This evidencehas not been considered because (1) 1 do not credit the testimony attribut-ing such a remark to the field investigator and (2) admittedly the fieldinvestigator did not contact Mr Rock until June 20-after the RC petitionhad been received by Respondent-and the violative interrogation foundherein occurred on June 18 HENNEPIN BROADCASTING ASSOCIATESrather than coercion." (CitingWesternCartridgeCo. v.N.L.R.B.,134 F.2d 240 (C.A. 7). The infringement stemsfrom the timing and the impact. As the Supreme Court hassaid:The danger inherent in well-timed increases in benefitsis thesuggestionof a fist inside the velvet glove. Em-ployees are not likely tomissthe inference that thesource of benefits now conferred is also the source fromwhich future benefits must flow and which may dry upif it is not obliged."I find that Respondent did promise wage increases to Bort-nem and Hubbard on June 20 and June 21 intending therebyto frustrate and interfere with the employees' rightsas guar-anteed by Section 7 of the Act and did thereby violatedSection 8(a)(1) of the Act."4.The dischargeof CareyAs indicated hereinbefore, Respondent's witnessestestifiedthat a discussion had occurred between Rock and Cunningon June 15 andagainon June 18 relative to terminatingCarey's employment. According to the testimony of Respon-dent's own witnesses,the final decision on June 18 was toretainMr. Carey's services. There is no evidence, however, toindicate that Mr. Carey was advised, either written or orally,that his job was in jeopardy. What happened then between 9a.m. onJune 18 and June 21, the date of Carey's discharge?Mr. Carey is blamed for having played a competitive adver-tisementduring aHamm'sBeer remote. The other thingswhich happened are: Respondent learned that Rich Careywas actively soliciting and encouraging employees to affiliatewith AFTRA; AFTRA demanded recognition and was ac-tively seeking to have an election held by the National LaborRelationsBoard in the event the Respondent failed to volun-tarily recognize AFTRA.The first incident hardly seems sufficient to justify a dis-charge.Mr. Cunning agreed with the testimony of some ofthe announcers that the announcers had never been in-structed that they were not to play competitive ads in thesame cluster. The testimony of both Cunning and Rock indi-cates that there is some uncertainty as to whether or not theresponsibility for the misplacement of the competitive adbelonged to Greg Peterson or Rich Carey. Nevertheless, itwas Carey that was discharged immediately without athorough investigation of the facts. Carey and Ellsworth hadbeen the two most active ringleaders in soliciting the an-nouncer-engineers to interest them in AFTRA. A meeting ofthe employees had been held at Rich Carey's house and thereithad been decided that they would go as a group and joinAFTRA. Knowledge and information concerning Carey'sinterest and activity on behalf of the Union was known to themanagement. Not only on the part of Cunning, the supervisorresponsible for drafting the discharge letter received byCarey, but also Mr. Rock who signed the letter. Cunningacknowledged having reported to Rock following his interro-gation of the employees concerning their interest and activityon behalf of AFTRA, but was unable to recall whether or not]BNLRB v Exchange Parts Co,375 U S 405, 409 (1964)19U-Wanna-WashFrocks, Inc,203 NLRB 31 (1973)333he specifically related theconversationhad with Fitzpatrick,who had told Cunning that Carey had solicited his member-ship.It is inconceivablethat Cunning would have failed torelate the only real,definitive piece of information obtainedas a resultof his interrogation.The reasonsfor discharge given in the termination letterwere all eventsthat had happened in the past and had beenthoroughly discussed between Cunning and Rock on themorning of June 18 when it was decided to retain Carey. Thereasons given by Rock at the hearing in this case are differentfrom those given by Rock in his affidavit. From my carefulreview of all of the evidence, I am convinced that thereasonsgiven by the Respondent for the discharge of Carey were apretext, and that Carey was discharged solely because Re-spondent was of the opinion that Carey was the leader in theformation of the interest among the employees to join AF-TRA. In my opinion, the testimony of Respondent's witnessRock is not to be credited. He was evasive, unresponsive, anditwas frequently necessary for his own counsel to remind himto listen to the questions being asked. James. Hubbard, whostruck meas being anextremely credible and reliablewitnessand a former manager of the FM station and perhaps themost experienced of the announcers, testified that he hasplayed competitive dealer commercials in thesameclusterand that he had never been informed that this should not bedone. Carey testified that he was following the instruction ofMr. Weegman, the assistantsalesmanager, in thetime al-lowed for the Nashville North commercials. Not only wasMr. Carey a very credible witness, but failure of the Respond-ent to call Mr. Weegman to rebut Mr Carey's testimony inthis regard warrants an inference that, if this witness had beencalled to testify, it would not have been favorable to theRespondent.20The reference in the discharge letter to the"willful disregard for the music policies," had reference to thevery brief period of time when Carey was in charge of themusic policy for the station, but he was relieved of theseduties some 6 to 8 weeks prior to the discharge and withoutany apparent hard feelings on the part of the Respondenttoward Carey. There is insufficient evidence to find thatCarey ever disregarded his instruction relative to furnishingcommercials for KTCR-FM.The record is abundantly clear that Rich Carey was. themost obviously active union adherentWhile it is true as theRespondent's brief points out that union activity does notconfer immunity or provide a guarantee against discharge forcause, nevertheless, when the reasons advanced by the Re-spondent are so vague, veiled, confused, and inconsistent, itcausesone to reach the inescapable conclusion that the realcause of the discharge was the union activity on the part ofthe dischargee. The discharge of a leading union advocate isa most effective method of undermininga unionorganizationeffort.21It strainscredulity that an employee's conductmight have been so serious as to precipitate a discussionbetween the operating vice president and the employee's im-mediate supervisor, relating to whether the employee shouldbe discharged and then, following a decision that he wouldbe retained,that the employee was not even talked to or warnedr20 Interstate C,rcultyUS.,306 U S 208,NLR B. vWallick&SchwalmCo.,198 F 2d 477 (C A 3)21N.L.R B v LonghornTransferService, Inc.,346 F 2d1003 (C A 5,1965) 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his tenuous situation.The testimony by Respondent's wit-nesses of such a conversation was the only evidence in therecord to reflect adversely on Cab ey's "job status" prior toRespondent's learning of Carey's involvement with the Un-ion.A complete failure to discuss with Carey his shortcom-ings causes me to seriously doubt that the discussion everoccurred. As related earlier herein, the only thing that oc-curred thereafter to provide an excuse for the discharge wasthe "airing" of a competitive ad in the same "cluster" orsequence. This, however, had been previously done by otherswithout such dire results and the evidence is that there wereno instructions that it should not be done. The evidence seemsoverwhelming that Respondent was motivated in his actionstoward Carey to rid itself of a known and active union adher-ent. Even though part of the motivation for Carey's dischargemight have been his action of poor timing in airing competi-tive commercials, in light of the total conduct of Respondent,such circumstances cannot be legally used to effectuate acompanion motive to rid the Company of a union protago-nistN.L.R B. v. West Side Carpet Cleaning Co.,329 F.2d 758(C.A. 6, 1964). The discharge of an employee is violative ofthe Act if Respondent is partially motivated by union ac-tivity, even though the discharge may have been based onother reasons as well.N. L.N.L.R.B. v Great Eastern Color Litho-graphic Corp.,309 F.2d 352 (C.A. 2, 1962), cert denied 373U S 950 (1963). I find the discharge of Rich Carey to havebeen at least partially, and probably entirely, because of hisactivity on behalf of the Union and thus violative of Section8(a)(3) and (1) of the Act 225.The tactical discharge of the strikersAs related herein before, sometime shortly after counsel forRespondent arrived at the AM station, Rock proceeded toorder employees Ellsworth, Hubbard, and Peterson (Careywas also picketing, but of course had previously been dis-charged) that if they did not return to work immediately theywould be fired. Rock then proceeded to the FM station whereMcKeever and Gustafson were ordered back to work at theirnextscheduled work shift with the alternative that if they didnot -eturn to work they would be fired.Bortnem was notpresent when Rock discharged the other employees at theFM station but a few days later Cunning approached himwhile he was picketing and asked for his keys to the station.Walby's discharge followed a slightly different pattern. Fol-lowing the discharge of Carey, Walby was offereda full-timejob at the AM station and worked at the AM station from 10a.m until 4:30 p.m. on June 22. Later that evening he visitedthe FM station between 6:30 and 7 o'clock and whi!— visitingwith Bob Gustafson and Pat McKeever heard Rock dis-charge them. When Rock asked Walby if he was going toreturnto work on his next scheduled shift, Walby replied asfar as he knewhe was goingto.The following day when hereported for work he was told by the men on the control22 See alsoN.L R.B.vHowell AutomaticMachine Co,454 F 2d 1077(C A 6, 1972),NL R B v AdamLoos BoilerWorks Co,435 F 2d 707(C A 6, 1970),andThe SingerCompany v N.L R B429 F 2d 172, 180(C A 8, 1970),where the court said"we think Jones'discharge was han-dled precipitately and, when coupledwith the trivialnature of the violation,itaffords substantial evidence that the alleged rule violation was a merepretext fordischarging Jones because of his union activities "board that he was not allowed in the station or on the prem-ises.Walby left and thereafter participated in the strike.The evidence amply supports a finding that a majority ofthe employees in the bargaining unit met with their counselon June 21 at Rich Carey's home and there a majority of themdecided they would strike Respondent on the following daybecause of Respondent's illegal course of action in discharg-ing Rich Carey. As heretofore found, the discharge of RichCarey was an unfair labor practice on the part of Respondent.It follows therefore that the strike by the employees protest-ing the discharge of Rich Carey was an unfair labor practicestrike.A primary strike, such as this was, is protectedwhether called for economic reasons or to protest unfair laborpractices. It is a clear violation of the Act for an employer tocondition an employee's continued employment on his aban-doning the Union since that indirectly interfers with the rightof the employee to choose a collective-bargaining representa-tive free of employer coercion.23 The discharge of picketingemployees involved in a legal work stoppage for their own aidand protection has generally been heldnotto be violative ofSection 8(a)(3) of the Act, because such discharges do nothave the affect of discouraging union membership. However,discharges of this nature have been found to be violative ofSection 8(a)(1) of the Act inasmuch as such conduct by theRespondent tends to interfere with the concerted activities byemployees undertaken for their protection.24 It is the affectand not the motivation of an employer's action which deter-mineswhether the Respondent has violated Section 8(a)(1) ofthe Act.25Respondent argues that it was justified in discharging thesestriking employees because their actions in shutting the trans-mitter off and in refusing to return to work caused Respond-ent to violate a regulation of the Federal CommunicationsCommission which requires that respondentmaintainits sta-tions on the air a specified number of hours a day. Respon-dent's assertion is without merit. I know of nothing in theFederal Communications Act which enslaves employees or inany manner diminishes the protection afforded all other em-ployees under the National Labor Relations Act. The argu-ment advanced by this Respondent was asserted by the Re-spondent inN.L.R.B. v. Globe Wireless, Ltd.,193 F.2d 748(C.A. 9, 1951), enf. 88 NLRB 1262. There the court affirmeda Board holding saying: " . . the Communications Actdoes not confer upon licensees thereunder the right to con-script labor, nor does it expressly or by reasonable implica-tions undertake to restrict the right of employees to strike orquit their jobs, either singly or in concert. On the other sideof the picture the right of employees to strike and to engagein concerted activities for their mutual aid and protection isexpressly recognized in the National Labor Relations Act[citations omitted]. It seems purely fanciful to assume, as doesrespondent, that the failure of a licensee to perform the obli-gations prescribed by the Communications Act would consti-tute a breach of such obligations on the licensee's part ininstanceswhere the failure was caused by an economicstrike."26The employees had a right to strike.In exercising23Georgia Hosiery Mills,207 NLRB 781 (1973)24Modern Motor, Inc v N.L R B,198 F 2d 925 (C A 8, 1952)25NLRB.v McCartron,etal,d/b/a Price Valley Lumber Co, 216 F 2d216 F 2d 212 (C A 9 1954), cert denied 348 U S 943 HENNEPIN BROADCASTING ASSOCIATES335that right they took the only reasonable and prudent courseof action available to them-namely,turning off the transmit-ter and snaking the stations reasonably secure and safe beforeleaving the premises to exercise rights given them under theAct.Respondent further asserts that the strike was illegal andtherefore unprotected because the announcer-engineers gaveno notice and voiced no demandsbefore theywalked out.Again the Respondent's assertion is erroneous.Notice is nota prerequisite to engaging in a protected strike. InN.L.R.B.v.Washington AluminumCo.,370 U.S. 9, 14 (1962), thecourt said:"We cannot agree that employees necessarily losetheir right to engage in concerted activities under § 7 merelybecause they do not present a specific demand upon theiremployer to remedy a conditionthey findobjectionable. Thelanguage of§ 7 is broadenough to protect concerted activitieswhether they take placebefore,after,or at the same time sucha demand is made."I find the discharge of all the announcer-engineers becausethey refused to abandon their picketing and striking activitiesin protest of the unfair labor practice dischargeof Rich Careyto have further interfered with the Section 7 rights guaran-teed by the Act and therefore to be furtherviolative of Section8(a)(1) of the Act.6.The reinstatementRespondent argues that even though an employee's aimsmay be legitimate,if the concerted activity amounts to disloy-alty, such disloyalty may merit a discharge and/or relieve theemployer of reinstatement obligations.In support thereof Re-spondent citesLocal Union No.1229,International Brother-hood of Electrical Workers(JeffersonStandard BroadcastingCo.), 94 NLRB 1507, enfd.346 U.S. 464(1953). In thatdecision the Supreme Court in overruling the D.C. Circuitand agreeing with the Board quoted the Board as follows:"We .. . do not decide whether the disparagement of pro-duct involved here would have justified the employer in dis-charging the employees responsible for it had it been utteredin the context of a conventional appeal for support of theunion in the labor dispute."The court then says, "This un-derscored the Board's factual conclusion that the attack ofAugust 24 was not part of an appeal for support in the pend-ing dispute.Itwas a concerted,separable attack purportingto be made in the interest of the public rather than in that ofthe employees." An examination of the letter which wasdated July 19, and mailed to the advertisers of station KTCRfails to place it in the same category as the handbill dis-tributed by the employeesin theJeffersonStandard Broad-casting Co.case.(See Resp.Exh. 2.)The letter makes itcrystal clear that the employees are involved in a labor dis-pute with radio station KTCR and sets forth some of thereasons why they are involved in a strike.Thereafter thehandbill appeals to the advertisers to support the strikers bywithholding their advertising from KTCR with whom thestriking employees are involved in a legal labor dispute.26While theGlabe Wirelesscase dealt with an economic strike situation,the principle enunciated would be even more applicable in an unfair laborpractice strikeAlso seeCentral Broadcasting Corporation,d/b/a WENO,182 NLRB 866 (1970),enfd 441 F.2d 1145 (C A 6, 1971),wherein theRespondent company raised similar defenses before the BoardClearly this handbill is distinguishable from that which wasemployed in theJefferson Standard Broadcasting Co.caseand isnotthe kind of conduct which would remove theemployees from the protection of Section 7 of the Act.27The Respondent introduced evidence in the form of anaffidavit by Robin Kay Hanson to support its contentionsthat conduct by at least one of the employees had been of sucha nature as to prevent his reinstatement. Robin Hanson'stestimony was inconsistent with her affidavit and as a conse-quence I place no reliability in either her testimony or heraffidavit. (See Resp. Exh. 7.) Robin Hanson was not a credi-ble witness. Additionally, even if the statements attributed toGreg Ellsworth were found to have been said, it is highlydoubtful that such language or conduct would prevent rein-statement or justify a discharge. InBlue Jeans Corpora-tion,170 NLRB 1425 (1968), the Board held that an em-ployee who had threatened to "kill the S.O.B." who hadinformed the employer that she was soliciting for the Unionand threatened a supervisor with a pair of scissors, wouldnotforfeit her right to reinstatement since her misconduct wasprovoked by her employer's unfair labor practices. In so hold-ing the Board quoted in part fromN.L.R.B. v.M & B Head-wear Co., Inc.,349 F.2d 170 (C.A. 4, 1965), as follows: "Anemployer cannot provoke an employee to the point where shecommits such an indiscretion as is shown here and then relyon this to terminate her employment.. . . The more extremean employer's wrongful provocation the greater would be theemployee's justifiedsense of indignationand the more likelyits excessive expression. To accept the argument addressed tous by the company would be to provide employers a methodof immunizing themselves from the only real sanctionagainstviolations of section 8(a)(3). . . . [R]efusal to reinstate herwould put a premium on the employer's misconduct." Aftera careful examination of all the evidence, I find nothing in thiscase so flagrant as to render any of the employees unfit forfurther service or to excuse the Respondent from its obliga-tions toward the discharged employees.287.The unconditional offer to return to workAccording to the testimony of Gregory Ellsworth,on June26 (at a time when the parties were involved in the Minneapo-lis,Minnesota,District Court concerning Respondent's ef-forts to obtain a temporary restraining order), Mr. Hansing,the attorney for the Charging Party, madean unconditionaloffer on behalf of the employees to return to work. Accordingto Ellsworth, Mr. Rock responded by saying that the twoguys who shut his transmitter down would never work thereagain,but he didn't know about the others. Hansing report-edly replied, "These guys want to go back to work. Will yougive me ananswer by Thursday?" To which Mr. Rock re-sponded, "I don't know." Carey's testimony corroborates thetestimony of Ellsworth as to the occurrence of the conversa-tion.Both Ellsworth and Carey testified that they recalledthis incident rather specifically because immediately follow-ing itsoccurrence they were asked byMr. Hansingif each ofthem had heard the conversation. They were asked by Hans-ing to repeat what they had heard and then told that they27 SeeTexaco, Inc,462 F 2d 812(C A 3, 1972)28ODamel Oldsmobile, Inc.,179 NLRB 398 (1969) 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould carefully remember the particular conversation. Mr.Rock does not deny that a conve, sation concerning the em-ployees returning to work occurred. His version is onlyslightly different as to the language used by Mr HansingAccording to Rock, Hansing said, "What would you say ifI told you all of the employees were willing to return towork?" Rock then said, "Are they?" And Hansing replied,"No." Rock then stated, "At this time I don't know if I couldever re-employ the two people that turned the station off theair and I don't know if I could every employ Mr. Ellsworthbecause of the personal remarks he made against me, but thatwill remainto be seen." According to Rock, Hansing thensaid, "Would you think about this and call me within a weekor 10 days?" Mr. Rock replied, "Our jobs have been filled,these people walked out. If you want to contact me, youcertainly are very welcome to do it." I find it rather incrediblethat Rock would have made such a statement as "our jobshave been filledfi l l e d .unlessitwas in reply to Mr. Hansing'sunequivocal offer on behalf of the employees to return towork. Thereafter on August 16, when no offer of reinstate-ment from the Respondent had been forthcoming, Mr. Ne-well wrote to the Respondentagain makingan unconditionaloffer on behalf of the eight striking employees and Carey toreturn to work (G. C. Exh. 11). Respondent refused to rein-state the strikers in a letter dated August 31Mr. Newellresponded to the Respondent's August 31 letter on Septem-ber 6, stating: "We stand by my letter of August 16, 1973. Onthe basis of this evidence it seems perfectly clear and I findthatHansingmade an unconditional offer on the part of theemployees to return to work on June 26 and thereafter theoffer was repeated in letters of August 16 and September 6."8The refusal to bargainThe evidence and testimony unmistakably establishes thatseven employees had signed AFTRA application cards onJune 15. On that date, there were only 10 employees em-ployed by Respondent in what I have heretofore found to bean appropriate bargaining unit. The Union demanded recog-nition by letter dated June 15 which was received by Re-spondent on June 18. Respondent has ignored the demandan, continues to refuse to recognize the Union. During theinterim period, Respondent has committed a number of un-fair labor practices calculated to dissipate and destroy theUnion's majority as heretofore set forth in detail. Under suchcircumstances the Respondent is guilty of violating Section8(a)(5) of the Act and I so find. There remains, however, thequestion of whether in the cirumstances of this case, consider-ing particularly the nature and extent of Responder"s otherunfair labor practices a remedial bargaining order is war-ranted under the principles declared inN.L.R.B. vGisselPacking Co., Inc.,395 U.S 575 (1969).Itmight be well to recite significant portions of the Su-preme Court's decision inGisselin order to determine itsapplication to the facts herein.The traditional approach utilized by the Board formany years has been known as theJoy Silkdoctrine.JoySilk Mills, Inc.,85 NLRB 1263 (1949), enforced &7 U.-$App. D.C. 360, 185 F.2d 732 (1950). Under that rule, anemployer could lawfully refuse to bargain with a unionclaiming representative status through possession of au-thorization cards if he had a "good faith doubt" as to theunion's majority status, instead of bargaining, he couldinsist that the union seek an election in order to test outhis doubts. The Board, then, could find a lack of goodfaith doubt and enter a bargaining order in one of twoways. It could find (1) that the employer's independentunfair labor practices were evidence of bad faith, show-ing that the employer was seeking time to dissipate theunion's majority. Or the Board could find (2) that theemployer had come forward with no reasons for enter-taining any doubt and therefore that he must have re-jected the bargaining demand in bad faith. An exampleof the second category wasSnow & Sons,134 NLRB 709(1961), enforced 308 F.2d 687 (C.A. 9th Cir. 1962),where the employer reneged on his agreement to bargainafter a third party checked the validity of the card signa-tures and insisted on an election because he doubted thatthe employees truly desired representationContinuing, the Court traced the Board's modifications to theJoy Silkdoctrine and then said:Thus, an employer can insist that a union go to an elec-tion, regardless of his subjective motivation,so long as heis not guilty of misconduct,-he need give no affirmativereasons for rejecting a recognition request, and he candemand an election with a simple "no comment" to theunion [Emphasis supplied.]After considering the cases and the legislative history andconcluding that Congress intended that there were acceptablemethods of ascertaining majority status other than by aBoard-conducted election, the Court said:And we have held that the Board has the same authorityeven where it is clear that the union, which once hadpossession or cards from a majority of the employees,represents only a minority when the bargaining order isentered.Franks Bros. Co. v. N.L.R.B.,321 U.S. 702(1944).We see no reason now to withdraw this authorityfrom the Board. If the Board could enter only a cease-and-desist order and direct an election or a rerun, itwould in effect be rewarding the employer and allowinghim to "profit from [his] own wrongful refusal to bar-gain,"Franks Bros., supra,at 704, while at the same timeseverely curtailing the employees' right freely to deter-mine whether they desire a representative. The employercould continue to delay or disrupt the election processesand put off indefinitely his obligation to bargain; and anyelection held under these circumstances would not belikely to demonstrate the employees' true, undistorteddesires.In givingapproval toa bargainingorder withoutan election,the Court then concluded:The only effect of our holding here is to approve theBoard's use of the bargaining order in less extraordinarycases marked by less pervasive practices which nonethe-less still have the tendency to undermine majoritystrength and impede the election processes. The Board'sauthority to issue such an order on a lesser showing of HENNEPIN BROADCASTING ASSOCIATESemployer misconduct is appropriate, we should empha-size,where there is also a showing that at one point theunion had a majority; in such a case, of course, effectuat-ing ascertainable employee free choice becomes as im-portant a goal as deterring employer misbehavior. Infashioning a remedy in the exercise of its discretion,then, the Board can properly take into consideration theextensiveness of an employer's unfair practices in termsof their past effect on election conditions and the likeli-hood of their recurrence in the future. If the Board findsthat the possibility of erasing the effects of past practicesand of ensuring a fair election (or a fair rerun) by the useof traditional remedies, though present, is slight and thatemployee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder, then such an order should issue.In theinstant case,there can be no doubt but that theRespondent's illegal course of conduct-interrogating em-ployees, promising wage increases, and discharging em-ployees engagedin unionor concerted activity-was cal-culated to cause the Union's majority strength to bedissipatedand Ihave so found. To hold otherwise wouldallow the Respondent to profit by its ownillegalconduct. Ifind that the Respondent's course of conduct was not onlyviolative of Section8(a) (1) and(3) of the Act, but its courseof conduct after having knowledge of the Union's majoritystatus and demand of recognition was clearly a violation ofSection 8(a)(5) of the Act. Under the doctrine expressed bythe United States Supreme Court inGissel, supra,a bargain-ing order remedy is appropriate in situations where, in fact,a union'smajority can be clearly established by authorizationcards and the nature and extensiveness of the employer'sunfair labor practices make a subsequent free choice by theemployees problematical. Clearly aGissel-typeremedy iswarranted under all the circumstances of this case.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section2(2) and (6) of the Act.2.American Federation of Television and Radio Artists,Twin City Local, AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.3.All full-time and regular part-time employees employedby the Respondent at its AM and FM radio stations locatedin the greater Saint Paul-Minneapolis area, who regularly areheard on the air, excluding office clerical employees,guards,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section9(b) of the Act.4. TheUnion,at all times since June15, 1973,has been andis now the exclusive representative of a majority of the em-ployees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on June18, 1973,and at all times since, torecognize and bargain collectively with the Union as theexclusive representative of its employees in the appropriatebargaining unit,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(5) of the Act.3376. By discharging Rich Carey on June 21, 1973, because hewas actively promoting the employees to become interestedin and to join the Union, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act:7.A strike which commenced on June 22, 1973, becauseof Respondent's discharge of Rich Carey was an unfair laborpractice strike.8.By its course of conduct and language to the strikingemployees on June 22, 1973, Respondent tactically dis-charged the following named strikers in violation of Section8(a)(1) of the Act: John Bortnem, Gregory Ellsworth, RobertGustafson,JamesHubbard, Patrick McKeever, and GregPeterson.9. By interrogating the employees concerning their interestor activity relating to the Union and in seeking to ascertainwho was the most active union adherent, Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.10.By promising wage increases to employees Bortnemand Hubbard after knowledge of the Union's claims ofmajority representation, the Respondentengaged in and isengaging in unfair labor practices in violation of Section8(a)(1) of the Act.11.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.12.Any and all allegations contained in the complaint notspecifically found herein are to be dismissed.THE REMEDYHaving found that Respondentengaged in and is engagingin certain unfair labor practices, it will be recommended thatitcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Respondent has committed unfair labor practices tendingto destroy the Union's majority and to make a fair electionimpossible. The affects of such conduct can only be remediedby an order requiring Respondent to bargain with the Union.By its conduct in interrogating its employees, by dischargingRich Carey because of his union activity, and by tacticallydischarging a majority of the employees who elected to strikein protest of Respondent's unfair labor practices, Respon-dent's conduct has been so egregious as to warrant aGissebtypebargaining order.29Clearly the unfair laborprctices committed herein by the Respondent were so perva-sive and outrageous that their coercive effects cannot beeliminated by the application of traditional remedies.30 Ac-cordingly the remedy shall require the Respondent to recog-nizeand, upon request, bargain with the Union.Having found that Respondent unlawfully dischargedRich Carey in violation of Section 8(a)(3) of the Act, it willbe recommended that Respondent offer him immediate andfull reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights andprivileges and to make him whole for any loss of earnings or29Gissel Packing Co, Inc., supra; Peerless ofAmenca, Inc,198 NLRB982 (1972).30United Electric Company,194 NLRB 665 (1967) 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other monetary losses he may have sufferedas a resultof such discrimination from the date of his discharge untilreinstated.Having also found that Respondent tactically dischargedthe striking employees and that the strike was an unfair laborpractice strike from its inception, I shall recommend thatRespondent be required to reinstate, or offer immediate andfull reinstatement to each employee to his prestrike or sub-stantially equivalent position with all the rights and benefitshe would have accumulated but for the discriminationagainsthim, discharging, if necessary, any strike replacements. TheRespondent shall also be required to make whole all of thestriking employees for any loss they may have suffered as aresult of the Company's failure to reinstate them beginning5 days after their unconditional application for reinstatementwas made. I have found that counsel representing the Unionmade an unconditional offer of reinstatement on behalf of theemployees to the Respondent's vice president and generalmanager, Mr. Rock, on June 26, thus the backpay shall runfrom July 4, 1973, until the date of their reinstatement.Any backpay will be determined in accordance with theformula set forth inF. W. Woolworth Company,90 NLRB289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, Hennepin Broadcasting Associates, Inc.,its officers, agents, successorsand assigns,shall:1.Cease and desist from:(a) Interrogating employees in an effort to ascertain theirinterest or activity on behalf of a union, or other efforts of theemployees to engage in concerted activity.(b) Directly or indirectly promising employeesincreases inwages tending to influence them in theirinterestand activityon behalf of the Union or other concerted activities.(c) Discouraging membership in the American FederationofTelevisionandRadioArtists,TwinCityLocal,AFL-CIO, or any other labor organization by discharging orin any other manner discriminating against employees in re-gard to hire or tenure of employment or any other term orcondition of employment.(d) Refusing to bargain collectively with American Federa-tionof Television and Radio Artists, Twin City Local,AFL-CIO, as the exclusivebargainingrepresentative of theemployees in the following unit:All full-time and regular part-time employees employedby the Respondent at its AM and FM radio stationslocated in the greater Saint Paul-Minneapolis area whoregularly are heard on the air, excluding office clericalemployees, guards and supervisors as defined in the Act,31 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.constitute a unit appropriatefor the purposes'of collec-tive bargaining within the meaning of Section9(b) of theAct.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the Union, or any otherlabor organization, to bargain collectively through represen-tatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Upon request, bargain with the Union named above asexclusive representative of the employees in the appropriateunit described above with respect to rates of pay,wages,hours of employment, and other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understandingin a signed statement.(b) Offer to Rich Carey immediate and full reinstatementto his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of earnings or other monetarylossessuffered by him, in the manner set forth in the sectionabove entitled "The Remedy."(c)Offer to Bortnem, Campbell, Ellsworth, Gustafson,Hubbard, McKeever, Peterson, and Walby immediate andfull reinstatement to their former or substantially equivalentpositions, respectively, without prejudice to their seniority orother rights and privileges, dismissing, if necessary, any em-ployees hired subsequent to the day the unfair labor practicestrike began. In the manner set forth in "The Remedy," makeeach of them whole for any losses they may have suffered asa result of Respondent's failure to reinstate them beginning5 days after their unconditional offer to return to work, whichdate I have found to be June 26, 1973, and continuing untilthe date of their reinstatement.(d) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary fordetermination of the amount of backpay due and the right ofreinstatement under the terms of this order.(e) Post at its principal office in the city of New Hope,Minnesota, and on its bulletin boards, or such other place asthe usual notices to employees are posted, at its KTCR-AMand KTCR-FM radio stations, copies of the attached noticemarked "Appendix."32Copies of such notice, on formsprovided by the Regional Director for Region 18, after beingsigned by an authorized representative of Respondent, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places,includingall places where notices to em-ployees are customarily posted. Reasonable steps shall be32 Inthe event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallread "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Orderof the National LaborRelations Board." HENNEPIN BROADCASTING ASSOCIATES339taken byRespondent to insure that said notices are not al-within 20 days from the date of this Order, what steps thetered,defaced,or covered by any othermaterial.Respondent has takento comply herewith.(f)Notify theRegional Director for Region 18, in writing,